Jenkins, P. J.
1. “While the municipal court of Atlanta has jurisdiction of suits involving larger amounts than those formerly within the jurisdiction of the justice’s courts, the procedure in the municipal court of Atlanta, so far as the necessity for pleadings is concerned, does not differ from that of the justice’s courts.” Walker v. Cliff Drug Co., 23 Ga. App. 722 (2) (99 S. E. 392).
2. In the instant case, which was a suit begun by summons directed against the defendant, in the municipal court of Atlanta, for the sum of $23, “house rent for month of February, 1925,” the summons contained sufficient data to authorize an amendment curing the alleged defects of omission.
3. The court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


Stephens and Bell, JJ., concur.